DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 6/3/2022.

Allowable Subject Matter
Claims 1-19, 21 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims , when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the combination of following limitations:
inputting the keyword set of the to-be-determined information into a pre- trained subject classification model for classifying, to obtain a subject category of the to- be-determined information, wherein the subject classification model is used for representing a corresponding relation between the keyword set of the information and the subject category of the information; 
acquiring, based on a pre-set corresponding relation between the subject categories and administrative levels of regions of a nation, an administrative level corresponding to the subject category of the to-be-determined information, wherein the subject categories of the pre-set corresponding relation are fields of social life and comprises at least one of technology field, finance field, politics field, or tourism field, wherein a given category in the subject categories of the pre-set corresponding relation corresponds to a plurality of administrative levels of regions of the nation; selecting, from a pre-stored place name set, a place name corresponding to the subject category of the to-be-determined information as a target place name set, based on the acquired administrative level; matching, in the to-be-determined information, the target place name set; and determining whether the to-be-determined information belongs to the regional information.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shear et al. discloses methods and system for purposeful computing. US Pub. 2016/0034305.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154